       Case 5:20-cv-00275-TES-CHW Document 7 Filed 01/07/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


DIVANTE LLOYD,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                     5:20-cv-00275-TES-CHW

TATOM, et al.,

        Defendants.

                                          ORDER



        Plaintiff Divante Lloyd, a prisoner in Baldwin State Prison in Hardwick, Georgia,

 filed a handwritten document, which the Clerk docketed in this Court as a 42 U.S.C.

 § 1983 complaint. [Doc. 1]. Plaintiff also moved to proceed in this action in forma

 pauperis. [Doc. 3]. Because he did not use the required civil rights complaint form, the

 United States Magistrate Judge ordered Plaintiff to recast his complaint on a 42 U.S.C. §

 1983 form. [Doc. 4]. The magistrate judge also ordered Plaintiff to file a certified account

 statement. [Id.]. Plaintiff was given 21 days from the date of that Order [Doc. 4] to

 submit the required documents. [Id.].

        Thereafter, Plaintiff did not file a recast complaint, submit a certified account

 statement, or otherwise respond to the Court’s Order. As a result, the magistrate judge

 ordered Plaintiff to respond and show cause why this case should not be dismissed for

 failure to comply with the Court’s orders. [Doc. 5]. Plaintiff was again given 21 days to
       Case 5:20-cv-00275-TES-CHW Document 7 Filed 01/07/21 Page 2 of 2




respond, as well as cautioned that his failure to fully and timely respond would result

in the Court dismissing this action. [Id.].

        To date, more than 21 days have passed since the magistrate judge entered the

Order to Show Cause [Doc. 5], and Plaintiff has not responded. Moreover, the United

States Postal Service has returned mail that the Court sent to Plaintiff at Baldwin State

Prison—the only address on file for Plaintiff—as undeliverable. [Doc. 6]. Plaintiff’s

failure to keep the Court apprised of his current address constitutes a failure to

prosecute this case, and insofar as the Court has no information as to Plaintiff’s current

whereabouts, this case may not proceed.

        Thus, because Plaintiff has failed to comply with previous Orders or to otherwise

prosecute his case, the Court now DISMISSES Plaintiff’s Complaint [Doc. 1] without

prejudice. 1 See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (per curiam) (first citing Fed. R. Civ. P. 41(b) and then citing Lopez v.

Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”).

        SO ORDERED, this 7th day of January, 2021.

                                                 S/ Tilman E. Self, III
                                                 TILMAN E. SELF, III, JUDGE
                                                 UNITED STATES DISTRICT COURT

1Similarly, the Court terminates Plaintiff’s Motion for Leave to Proceed In Forma Pauperis [Doc. 3] as
moot.
                                                     2
